Citation Nr: 0844387	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for chloracne on an extraschedular basis.

2.  Entitlement to vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, denying the benefits sought on appeal.  A 
videoconference Board hearing was held in June 2006 before a 
Veterans Law Judge who is no longer employed by the Board.  
In February 2007, the veteran declined a new Board hearing.

In April 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Board notes that, in a May 2007 Administrative Decision, 
the RO denied the veteran's claim of entitlement to 
vocational rehabilitation.  The veteran disagreed with this 
decision in August 2007.

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to an 
initial rating greater than 30 percent for chloracne on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
This claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO/AMC.

The Board also notes that, in a May 2008 rating decision, the 
RO granted the veteran's claims of service connection for 
bilateral fifth hammer toes, each evaluated as zero percent 
disabling effective December 31, 2002, and for bilateral 
hallux valgus, evaluated as 30 percent disabling effective 
December 31, 2002.  Accordingly, these issues are no longer 
in appellate status.

The issue of entitlement to vocational rehabilitation also is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/AMC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for chloracne, evaluated 
as 30 percent disabling effective December 31, 2002.

3.  The veteran's disability warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSION OF LAW

The veteran's claim warrants referral to the Director, 
Compensation & Pension Service, for consideration of 
entitlement to an initial rating greater than 30 percent for 
chloracne on an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.321(b)(1), 4.118, DC 7829 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in February 2003 and in May 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his chloracne was more 
disabling than currently evaluated and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
warrants referral of the veteran's higher initial rating 
claim for chloracne to the Director, Compensation and Pension 
(C&P) Service, for extraschedular consideration.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2003 VCAA notice 
was provided prior to the August 2003 rating decision denying 
the benefits sought on appeal; thus, this notice was timely.  
Because the Board has concluded that the criteria have been 
met for referral of the veteran's higher initial rating claim 
for chloracne to the Director, C&P Service, for 
extraschedular consideration, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted in the Introduction, although the veteran 
was given an opportunity to request a new Board hearing, he 
declined.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current severity of his service-connected chloracne.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he is entitled to an initial rating 
greater than 30 percent for chloracne on an extraschedular 
basis because his chloracne is severely disfiguring.

The veteran's service-connected chloracne currently is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7829, effective December 31, 2002.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2001, the veteran complained 
of a recurrent enlarging facial cyst that had lasted for 
several months.  His history included a left facial cyst 
which had ruptured spontaneously with "pus" drainage in 
July 2000.  This had reduced the cyst in size but not 
completely.  Objective examination showed an approximately 
2 centimeter-wide non-tender fleshy lump near the left eye.  
The assessment was a probable epidermal inclusion cyst.  This 
cyst was removed surgically in November 2001.

In December 2001, it was noted that the veteran had had a 
large cyst excised below his left eyebrow one month earlier.  
The area of excision was pruritic, not tender, and had no 
heat.  Objective examination showed clean and healed skin 
below the left eyebrow and a new small papule lateral and 
inferior to the right orbit which was slightly tender and not 
fluctuant.  The assessment was a healing site of cyst removal 
below the left eyebrow.

In January 2003, the veteran complained that "my face erupts 
several times a year."  He reported a long history of 
eruptions of red, sometimes painful, and sometimes itchy 
bumps on his face.  He did not have acne as a teenager.  At 
about the age of 19, he began having these facial eruptions 
of red bumps which oozed yellow milky fluid while he slept, 
scratched, or squeezed them.  "He is convinced it is 
chloracne from his time in Vietnam."  His history included 
3 prior cysts removed, 1 over his left eye, and 1 on each 
cheek.  Objective examination showed red, confluent nodules 
(which were not dry and not comedones) on his face across his 
forehead down his nose to below his mouth, a few red nodules 
(one under the left eye, 1 right next to his mouth, 1 in the 
left submandibular, and several in each earlobe).  The 
assessment was severe acne rosacea.

On VA examination in March 2003, the veteran complained that 
his chloracne primarily affected his face and neck.  The VA 
examiner stated that the veteran's medical records were not 
available at this examination.  The veteran reported serving 
in Vietnam between 1970 and 1972 in defoliant areas driving 
supply trucks and personnel carriers which often contained 
"barrels of chemicals."  He reported experiencing skin 
problems "toward the end of his tour in Vietnam or within 
the year after he left Vietnam.  The condition first started 
by breaking out on his cheeks directly underneath his eyes 
with large bumps that would ooze pus.  This progressed to 
involve his ears, postauricular areas and eventually his 
chest and back."  The veteran also complained that "he has 
suffered from chronic lesions that liberate a pus-like gold-
colored fluid."  He reported that multiple cysts had been 
removed surgically.  He also reported his in-service lipoma 
removal.  Physical examination showed diffuse central 
erythema, a bulbous nose with telangiectasia, multiple large 
open comedones and closed comedones, multiple inflammatory 
and non-inflammatory cysts, papules, and pustules scattered 
over the cheeks and at the malar crest, forehead, pre- and 
post-auricular areas, neck, and ears, multiple brown warty-
like keratotic stuck-on appearing papules and plaques 
measuring 0.4 centimeters to 1.5 centimeters in greatest 
diameter, consistent with seborrheic keratoses, on the torso.  
The VA examiner noted that the diagnosis of chloracne was 
included among the currently accepted skin conditions 
associated with herbicide exposure.  The diagnoses included 
chloracne with both inflammatory and non-inflammatory 
components affecting more than 40 percent of the veteran's 
face and neck surface area.  

On VA examination in April 2004, the veteran reported that he 
had been in areas  "recently sprayed" with Agent Orange 
while on active service in Vietnam.  Physical examination 
showed rhinophyma and some chloracne on the face but no 
evidence of any active cellulitis or any active bleeding or 
any eczemas anywhere on his body, some cosmetic craters 
secondary to chloracne on the face, and no contractures.  The 
diagnoses included chloracne.

In a December 2004 addendum to the March 2003 VA examination 
report, the VA examiner stated that the location and cystic 
nature of the left ear lesion noted in July 1971 within one 
year of the veteran's Vietnam service was consistent with 
descriptions of chloracne.  "In addition, the striking 
change in the veteran's appearance in the before-Vietnam 
photograph and recent photograph are consistent with skin 
changes caused by herbicide exposure."  This VA examiner 
concluded that it was at least as likely as not that the 
veteran's chloracne first was manifest within one year of 
Vietnam service and his currently diagnosed chloracne was at 
least as likely as not due to herbicide exposure in Vietnam.

On VA outpatient treatment in February 2005, the veteran 
complained of multiple painful cysts behind his eyes 
bilaterally.  He reported having two large cysts removed 
recently from the right nasolabial folds.  Physical 
examination showed "too numerous to count" comedones and 
giant comedones, epidermoid cysts, over the entire face and 
posterior to the ears bilaterally, severe scarring over the 
face, an appearance consistent with chloracne, a firm and 
ill-defined area of the right malar which was not an easily 
identifiable cyst and likely was a scar from removal versus 
small confluent cysts, and a 6 millimeter brown stuck on 
plaque on the right lateral back.  The assessment included 
chloracne.

In May 2005, the veteran complained of severe nodular cystic 
acne consistent with chloracne and a lesion on the left side 
of the earlobe and the neck.  

On VA examination in October 2007, the veteran complained of 
chloracne on the face, neck, ears, and axilla.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported that acneiform 
lesions started on his face in 1972 prior to his discharge 
from Vietnam and worsened over the next year to involve more 
of his face, ears, neck, and shoulders.  He reported at least 
two surgical procedures for cystic lesions, secondary to the 
acneiform process on his face and neck.  In November 2001, he 
had an epidermoid inclusion cyst excised form his left 
eyebrow.  He had an epidermoid inclusion cyst excised form 
his right ear in May 2006.  Physical examination showed 
multiple extensive open and closed comedones over the 
forehead, cheeks, zygomatic area, chin, and nose, which were 
both superficial and deep in various stages of haling, 
inflamed and tender active lesions, approximately 90 percent 
of the face was involved with scarring of the ice-pick 
variety present on at least 80 percent of the face, 
hyperpigmented and largely superficial scars except for the 
pit which measured 0.2 centimeters diameter and deep, 
hundreds of lesions on his face and neck, similar open/closed 
comedones on the neck with about 50 percent of the neck 
involved with these lesions, approximately 20 percent of the 
neck exhibited the ice-pick scarring, 50 percent of the ears 
exhibited similar acneiform open and closed comedonal 
lesions, about 20 to 30 percent of the ears with scarring, 
and 10 percent of the axilla had open and closed comedones 
with no scarring.  The diagnosis was chloracne.

On VA outpatient treatment in October 2007, the veteran 
complained of three cysts on his face and multiple small 
pustules behind his ears.  The cysts on his face had lasted 
for years.  The largest facial cyst was located under his eye 
and did not express any fluid.  The other two facial cysts 
did not express pus, itch, or bleed.  The pustules behind the 
veteran's ears expressed pus on a regular basis.  Objective 
examination showed obvious large rhinophyma and sebaceous 
hyperplasia, significant ice-pick scars over both cheeks and 
forehead, 1.5 centimeter subcutaneous mobile nodule in the 
left infraorbital area, 0.5 millimeter pustule at the root of 
the nose which expressed white thick fluid, 0.5 millimeter 
pustule in the right cheek, multiple small (1-2 millimeters) 
pustules in the posterior lobules bilaterally.  The 
assessment was chloracne with multiple cysts on face.

On VA examination in March 2008, the veteran complained of 
chloracne on the face, neck, ears, and axilla.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported that, while 
stationed in Vietnam in 1971, his duties involved 
transporting pesticide agents. He reported that his chloracne 
symptoms were continuous and he had frequent flares of cysts 
on his ears and cheeks.  Physical examination showed 
scattered areas of the face with multiple open and closed 
comedones, accentuated over the forehead, cheeks, zygomatic 
area, chin, nose, and upper lip, scattered subcutaneous 
palpable nodules overlying bony areas, inflamed and tender 
active lesions, scattered atrophic pits consistent with 
scarring, numerous subcutaneous fairly moveable nodules and 
papules on the posterior aspects of the ears bilaterally, and 
numerous open and closed comedones in the bilateral axillae.  
Ninety percent of the face was involved.  Icepick scarring 
was present around at least 80 to 90 percent of the face.  
The scars appeared hyperpigmented and most were superficial 
except for scattered pit-like scarring accentuated over the 
cheeks around one to two millimeters in diameter and depth.  
There were numerous lesions on the face and neck, numbering 
approximately 100.  About 50 percent of the neck was involved 
in these lesions and about 25 percent of the neck exhibited 
icepick-like scarring.  About 50 to 75 percent of the ears 
were involved and 20 to 30 percent of these lesions were 
icepick-like scarring on the ears, 2 millimeters in diameter 
and numbering 20 on each ear.  About 15 percent of the 
axillae were involved bilaterally with no scarring noted on 
the axillae bilaterally.  The skin condition affected 
approximately 50 percent of the veteran's exposed body area 
and approximately 10 percent of the total body surface area.  
The VA examiner opined that the veteran's chloracne was most 
likely due to herbicide exposure.  There were no scars of 
5 or more inches or at least 0.6 centimeters wide.  The scars 
were icepick scars so they were recessed but were tiny and 
not palpable or adherent to underlying tissue.  Some of the 
scarring was hyperpigmented but did not exceed 6 square 
inches.  There also was no induration or inflexibility 
exceeding 6 square inches nor any loss of underlying tissue.  
The assessment was chloracne.

There is evidence of record in this case that the veteran's 
chloracne presents such an exceptional disability picture 
that the available schedular evaluations are inadequate.  In 
this regard, the veteran currently is in receipt of the 
maximum 30 percent rating for chloracne.  See 38 C.F.R. 
§ 4.118, DC 7829 (2008).  The current 30 percent rating for 
service-connected chloracne contemplates deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.  The veteran has reported 
consistently that his service-connected chloracne is severely 
disabling and disfiguring.  Following VA examination in March 
2003, however, the diagnoses included chloracne with both 
inflammatory and non-inflammatory components affecting more 
than 40 percent of the veteran's face and neck surface area.  
As seen on VA examination in October 2007, approximately 
90 percent of the veteran's face was involved with scarring 
of the ice-pick variety present on at least 80 percent of the 
face, similar open/closed comedones on the neck with about 
50 percent of the neck involved with these lesions, 
approximately 20 percent of the neck exhibited the ice-pick 
scarring, 50 percent of the ears exhibited similar acneiform 
open and closed comedonal lesions, about 20 to 30 percent of 
the ears with scarring, and 10 percent of the axilla had open 
and closed comedones with no scarring.  And, as seen on VA 
examination in March 2008, 90 percent of the veteran's face 
and at least 50 percent of his neck were affected by 
chloracne.  The veteran's chloracne affected approximately 
50 percent of his exposed body area and approximately 
10 percent of his total body surface area.  Thus, the rating 
criteria do not contemplate the severity and symptomatology 
of the veteran's service-connected chloracne.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In summary, the Board finds that the claimant's exceptional 
disability picture exhibits other related factors which merit 
consideration of his claim for an initial rating greater than 
30 percent for chloracne on an extraschedular basis.  38 
C.F.R. § 3.321(b)(1).  Given the foregoing, the Board finds 
that it was error for the RO not to refer the veteran's claim 
of entitlement to an initial rating greater than 30 percent 
for chloracne to the Director, C&P Service, for 
extraschedular consideration.  The Board also finds that the 
veteran's claim of entitlement to an initial rating greater 
than 30 percent for chloracne on an extraschedular basis must 
be referred to the Director, C&P Service, for consideration.



ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to an initial rating greater 
than 30 percent for chloracne on an extraschedular basis is 
warranted.



REMAND

Having determined that the criteria have been met for 
consideration of entitlement to an initial rating greater 
than 30 percent for chloracne on an extraschedular basis, the 
Board directs the RO/AMC to refer this claim to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 3.321(b)(1) (2008).

As noted in the Introduction, in a May 2007 Administrative 
Decision, the RO denied the veteran's claim of entitlement to 
vocational rehabilitation.  In statements on a VA Form 21-
4138 dated on August 6, 2007, and date-stamped as received by 
the RO on August 14, 2007, the veteran expressed disagreement 
with this decision.  A Statement of the Case (SOC) on this 
issue is not of record.  Where a claimant files a notice of 
disagreement and the RO has not issued an SOC, the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim of 
entitlement to an initial rating greater 
than 30 percent for chloracne on an 
extraschedular basis to the Director, 
Compensation and Pension Service, pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The claims file must be 
provided for review.  All applicable laws 
and regulations should be considered.  

2.  Then, the veteran and his service 
representative should be furnished an 
appropriate statement of the case and 
furnished notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
entitlement to vocational rehabilitation.  
This issue should be returned to the Board 
for appellate review only if he files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


